Title: From Alexander Hamilton to Aaron Burr, [June–October 1787]
From: Hamilton, Alexander
To: Burr, Aaron


[New York, June-October, 1787.] “As I wished the cause of Bayard vs Breese and others to be regularly at issue & as the Chancellor could not readily be come at to procure from him an order to serve subpoenas on the Clerk in Court, I sent you a request some time since to file rejoinders.… I have not, however, received any notice of its having been done. I will thank you particularly to have it done in the course of the day.…”
